Citation Nr: 1000771	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-00 205A	)	DATE
	)
	)

On appeal from the
James A. Haley Veterans' Hospital in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical service 
provided by a private hospital on August 24, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran had active service from June 1951 to July 1953 
(unverified in the record).  This claim comes before the 
Board of Veterans' Appeals (Board) on appeal of a February 
2005 determination of the James A. Haley Veterans' Hospital 
(hereinafter Veterans' Hospital (Tampa)) in Tampa, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Veterans' Hospital (Tampa) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.  


REMAND

The Veteran seeks reimbursement for medical service provided 
by a private hospital on August 24, 2004.  Although further 
delay is regrettable, the Board finds that further 
development is required prior to adjudication of the claim.  
In order to provide due process to the Veteran, several 
procedural matters must be clarified prior to appellate 
review.

At the outset, the Board notes that the regulations that 
provide for reimbursement of non-VA emergency treatment were 
recently amended, effective October 10, 2008.  See 38 
U.S.C.A. §§ 1725, 1728.  The Veteran should be provided with 
the revised criteria. 

Furthermore, it is noted that when an application for 
benefits is received, VA has certain notice and assistance 
requirements under the law.  The provisions of 38 


U.S.C. Chapter 17 and the relevant regulations contain notice 
requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  Under those regulations, the Veteran has 
the duty to submit documentary evidence establishing the 
amount paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  38 C.F.R. § 17.124.  
When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required.  38 C.F.R. § 17.132.

Here, it is the Board's opinion that the above notice 
requirements are applicable to claims for medical 
reimbursement.  However, review of the claims file reveals 
that the Veteran received no such notice satisfying the 
requirements prior to the initial February 2005 denial.  
Rather, it appears that the Veteran received a generic, 
undated Veterans Claims Assistance Act (VCAA) letter, which 
included a copy of the VCAA statutes and regulations (Public 
Law 106-475), but failed to notify him of the requirements 
necessary to establish reimbursement for medical services 
from non-VA facilities. See 38 C.F.R. § 17.120.  

Further, the Veterans' Hospital's sole notification action 
since the February 2005 denial of benefits was to issue a 
Statement of the Case (SOC) and a December 2008 letter 
regarding disability ratings (which is inapplicable here).  
It is the Board's opinion that issuance of the December 2005 
SOC may not be enough to advise the Veteran of VA's duties to 
notify and assist him, since this communications did not 
formally notify the Veteran of the information required.  
Thus, prior to further appellate review of his claim, proper 
notice should be provided so that he may craft responsive and 
relevant argument, and submit any supporting evidence he 
wishes.

A review of pertinent laws and regulations reveals that the 
Veteran's potential entitlement to the benefit in question 
(i.e., reimbursement) is predicated, at least in part, on the 
disability or disabilities for which service connection is 
currently in 


effect.  While based on the evidence of record, it would 
appear the Veteran is currently in receipt of a total 
disability rating for a psychiatric disorder, the Board is 
not presently in possession of the Veteran's claims folder.  
In fact, information regarding the Veteran's service-
connected disability has been gleaned exclusively from 
computer-generated documents contained in a temporary file, 
and such information may or may not be accurate.  In this 
regard, it is also noted that the SOC issued in December 2005 
indicates that the Veteran had active service from June 1, 
1954 to July 2, 1953.  This is patently erroneous; again, 
since the present record consists only of a temporary file, 
the Board is currently unable to verify even his dates of 
active service.  Under the circumstances, the Board is of the 
opinion that additional development is necessary prior to a 
final adjudication of the Veteran's current claim for 
benefits.

Finally, the Veteran asserts that a VA medical facility was 
not available to him at the time he sought care.  He alleges 
that he first called 911 at midnight (12 AM) on August 24, 
2004, although private hospitalization records indicate that 
he did not present to the Emergency Room (via ambulance) 
until approximately 5:40 AM on August 24, 2004.  The Veteran 
stated that none of the VA facilities or hospitals near his 
residence in Orlando were open/available at that time.  In 
this regard, the February 2005 rating decision which denied 
the Veteran's claim determined that "VA facilities were 
feasibly available to provide care."  However, a partially 
legible handwritten note on the rating decision indicates 
that the (nearest) VA outpatient clinic (VAOPC) closed at 
midnight.  In any event, clarification is necessary as to 
whether a VA facility was feasibly available to treat the 
Veteran's complaints on August 24, 2004, between the hours of 
midnight and 5:00 AM. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veterans' Hospital (Tampa) should 
procure the Veteran's entire claims 
folder.  In particular, the Veteran's 
active dates of service and all currently 
service-connected disabilities should be 
verified and noted.  In the event that the 
Veteran's claims folder proves 
unavailable, the Veterans' Hospital should 
specifically so state.  

2.  The Veterans' Hospital (Tampa) must 
review the claims folder and ensure that 
all notification and development action 
required by 38 C.F.R. § 17.132.

3.  The Veterans' Hospital (Tampa) should 
obtain specific information regarding the 
geographic accessibility of the nearest VA 
medical facility to the Veteran's home 
(and operating hours, etc.) and associate 
that information with the claims folder.  

4. Thereafter, the Veterans' Hospital 
(Tampa) should readjudicate the issue of 
entitlement to payment or reimbursement 
for unauthorized medical expenses incurred 
on August 24, 2004.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



